Citation Nr: 1534210	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-26 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:      The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his June 2010 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at a local VA office.  Thereafter, in June 2014, the Veteran submitted a written request to withdraw the hearing request.  The Board thus finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).

Subsequent to certification of this case to the Board, the Veteran submitted additional evidence in support of his claim, to include additional VA treatment records.  No waiver of initial review by the agency of original jurisdiction (AOJ) accompanies this evidence; however, as the Veteran's claim of entitlement to a TDIU is herein granted, the Veteran is not prejudiced by the Board's consideration of such evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).

Finally, the Board notes that the Veteran appears to have executed a new VA Form 21-22 more than 90 days following certification to the Board.  In this regard, the Veteran's case was certified to the Board on April 4, 2012, with the American Legion listed as the Veteran's representative along with a valid, corresponding VA Form 21-22.  On June 18, 2013, the Veteran executed a VA Form 21-22 which purported to appoint the Military Order of the Purple Heart as the Veteran's representative.  After an appeal is certified to the Board, requests to change representation are subject to the restrictions set forth in 38 C.F.R. § 20.1304, which allow a change in representation only within 90 days of certification to the Board or if the Veteran can show good cause for changing representation.  If good cause is not shown, the request for a change in representation will be referred to the agency of original jurisdiction without action by the Board concerning the request.  See 38 C.F.R. § 20.1304(b)(i).  As the Veteran executed a new VA Form 21-22 greater than 90 days following certification to the Board and did not demonstrate good cause for his delay, the Board will not take action in regard to the newly executed VA Form 21-22 and will instead refer the matter of a request for a change in representation back to the agency of original jurisdiction.  Although the American Legion indicated in a July 2015 letter that it no longer represents the Veteran, in light of the foregoing, the Board nonetheless recognizes the American Legion as the accredited representative of record at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities: right knee degenerative joint disease (DJD), rated as 30 percent disabling; left knee strain, rated as 30 percent disabling; residuals of a fracture of the right tibia and fibula, rated as 20 percent disabling; right ankle DJD, rated as 10 percent disabling; and left eye corneal inferior scar, rated as 10 percent disabling.

2.  The evidence of record is in relative equipoise as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant entitlement to a TDIU is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In the present case, the Veteran contends that the service-disconnected disabilities of his lower extremities prevent him from securing or following any substantially gainful employment.  The Veteran also asserts that the side effects of the medications taken for his service-connected disabilities leave him unable to function.  

The Veteran is currently service-connected for the following disabilities: (i) right knee degenerative joint disease, rated as 30 percent disabling; (ii) left knee strain, rated as 30 percent disabling; (iii) residuals of a fracture of the right tibia and fibula, rated as 20 percent disabling; (iv) right ankle degenerative joint disease, rated as 10 percent disabling; and (v) and left eye corneal inferior scar, rated as 10 percent disabling.  These disabilities combine to a 70 percent rating.  As noted above, for the purpose of a TDIU analysis, disabilities of one or both lower extremities are to be treated as one disability.  See 38 C.F.R. § 4.16(a)(1).  After consideration of the bilateral factor, the Veteran's combined disability rating for his lower extremities is 70 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2014).  Treating the Veteran's disabilities of both lower extremities as one disability, the Veteran has at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, and he thus meets the schedular requirements for a TDIU.

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  After a careful review of the evidence of record, the Board finds that, for the entire appeal period, the Veteran has been unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.

The evidence shows that the Veteran last worked in a substantially gainful occupation in January 1991 as a grocery store manager, a position he left due to problems with his lower extremities.  See May 2007 VA 21-8940; February 2008 Buddy Statement; May 2008 VA Examination Report.  The Veteran graduated from high school.  See May 2007 VA 21-8940.

During a July 2000 VA orthopedic examination, the Veteran reported being in constant pain due to his bilateral knee disabilities and that he is prevented from doing many of his normal daily activities secondary to knee pain.  On examination, the Veteran's gait was antalgic.  The VA examiner indicated that the Veteran's lower extremity disabilities were "significant" due to having to constantly use a cane and pain.

In a May 2006 statement, the Veteran reported difficulty walking and standing for long periods of time because of constant pain and weakness in both knees and his right ankle.  The Veteran indicated that he must take pain medication constantly for his condition.  Additionally, the Veteran reported that his left eye is constantly watering. 

VA treatment records dated from August 2005 to February 2006 show complaints of lower extremity pain and that the Veteran was prescribed oxycodone for pain.

During an October 2006 VA examination, the Veteran reported pain, stiffness, weakness, and swelling in his knees and right ankle.  The Veteran walked with the assistance of a cane and reported only being able to walk very short distances.  He also reported occasionally using a walker.  The Veteran reported that his pain medications cause excessive sleepiness, confusion, and mental cloudiness.  The Veteran reported only being able to ambulate approximately 10-15 feet with the assistance of a cane.  

In a February 2008 letter, the Veteran's former co-worker and friend indicated that the Veteran retired as a grocery store manager because he could no longer stand on his feet.  The Veteran's friend reported that the Veteran would have to go home for lunch and rest so that he could finish his duties as the grocery store manager.  

The Veteran's former employer also wrote a letter dated in February 2008, wherein he indicated that the Veteran retired in 1991 but that the store subsequently purged employee information from its computer system for the time period.  However, the employer indicated that he remembered "clearly that [the Veteran] retired due to being unable to walk."  

The Veteran was afforded a VA examination in May 2008.  The examiner indicated that no claims file was received or reviewed.  The examiner noted that the Veteran retired from his job in 1991 due, in part, to medical problems, including pain in his feet, legs, and hips.  The Veteran reported pain in his bilateral knees and right ankle and indicated that he uses a walker.  The Veteran indicated that he takes oxycodone for pain.  The examiner noted that the Veteran was unable to stand more than a few minutes or walk more than a few yards.  On examination, the Veteran's gait was antalgic and slow.  

With regard to the functional effects of the Veteran's lower extremity disabilities, the examiner opined that there were significant occupational effects due to decreased mobility, problems with lifting and carrying, and pain.  Regarding activities of daily living, the examiner found that the Veteran's service-connected lower extremity disabilities had severe effects on chores, shopping, exercise, recreation, and traveling; moderate effects on dressing and grooming; mild effects on bathing and toileting; and no effects on feeding.  

The examiner concluded that the Veteran's service-connected conditions "should not preclude the [V]eteran from obtaining and maintaining a light duty or sedentary gainful employment."  The examiner acknowledged the Veteran's inability to squat, bend, kneel, or crawl, but stated that the Veteran's bilateral knee and right ankle conditions "do not preclude him from obtaining a sedentary or light duty employment with minimal requirements for squatting, bending, kneeling, or standing."  The Board notes that the examiner did not exam the Veteran's eyes, nor did the examiner provide an opinion as to the functional effects of the Veteran's service-connected left eye disability.

In May 2009 statements, two of the Veteran's friends reported witnessing the Veteran's inability to stand for long periods of time while working as a grocery store manager.  

In a May 2009 statement, the Veteran reported that he uses a scooter and a walker for ambulation.  He indicated that after retiring as a grocery store manager, he obtained employment at a bakery, where he worked for about six months.  See Notice of Disagreement. 

In a June 2009 statement, the Veteran's friend and coworker, D.F., reported that she worked at the Veteran's grocery store from 1985 to 1991, where she witnessed "a very drastic decline in his health and ability to work the long hours that he tried to work."  She indicated that the Veteran appeared to be in severe pain and that he limped.  D.F. also reported that after the Veteran retired as a grocery store manager, she saw the Veteran working in a bakery.  She indicated that she saw the Veteran attempting to roll bread racks and stock shelves and that he appeared to be struggling.  She reported that after seeing the Veteran in the bakery for several months, the Veteran told her that he was going to have to quit his job due to the problems with his legs.    

In a June 2010 statement, the Veteran indicated that he was a store manager in various establishments for almost 30 years.  He reported that being a store manager "does not just involve sitting at a desk."  The Veteran reported that the job requires supervision of the whole store and occasionally requires him to fill in as a stock boy, custodian, cashier, bagboy, or any other job that needed to be performed in the absence of a staff member.  The Veteran also indicated that he is unable to perform even sedentary work because of his pain and because of the side effects of his pain medication, including difficulty thinking and a feeling of drunkenness.  See June 2010 VA Form 9.

A June 2014 VA treatment record shows that the Veteran was unable to walk due to severe right knee and ankle pain.  The Veteran was using a knee brace and crutches to walk, which the VA physician noted was "quite hard for him to do."  In an addendum note to the treatment record, the Veteran's VA physician indicated that the Veteran has "significant issues with his right knee and ankle secondary to severe osteoarthritis."  

After a careful review of the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  As the RO essentially conceded in its May 2010 statement of the case, the Veteran's service-connected lower extremity disabilities clearly preclude all but sedentary work.  The medical evidence of record indicates that the Veteran is essentially unable to walk and must use a scooter for ambulation.  See October 2006 VA Examination Report; June 2014 VA Treatment Record.  Moreover, the May 2008 VA examiner indicated that the Veteran's service-connected lower extremity disabilities resulted in significant occupational effects due to decreased mobility, problems with lifting and carrying, and pain.

The fact that the Veteran can do sedentary tasks, as found by the May 2008 VA examiner, does not equate to a finding that he is able to secure and follow a substantially gainful occupation.  The mere theoretical ability of the Veteran to perform some unidentified sedentary occupation is insufficient to find against the claim.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  Here, the Veteran's training and prior job experience have not realistically prepared him for many productive sedentary occupations.  The Veteran's service records reveal that he worked as a farmhand prior to service.  After leaving the service, the Veteran worked as a grocery store manager, which the Veteran and his coworkers have described as involving some degree of physical labor.  There is no evidence that the Board can discern that the Veteran possesses the training or work experience which would permit him to obtain or retain a job requiring solely sedentary tasks.  Rather, the evidence strongly indicates that his training and job experience is limited to professions which require the very type of physical activity that is now precluded by his service-connected lower extremity disabilities.

Moreover, what was not discussed in the May 2008 opinion is the necessity for regular narcotic pain medication by the Veteran to treat his service-connected lower extremity disabilities and the effect of this medication on employment.  See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).  Although no opinion has been sought regarding the functional effects of the Veteran's use of narcotic pain medications, at the October 2006 VA examination and in written statements, the Veteran reported that he must take narcotic pain medication to treat his lower extremity pain, and this use is reflected in the VA treatment records.  As noted by the October 2006 VA examiner, side effects of the Veteran's opioid pain medications include excessive sleepiness, confusion, and mental cloudiness.  The Veteran is competent to describe the side effects of the medication he takes, and the Board finds that his statements are credible.  

In light of the foregoing, the Board finds that the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  The Board emphasizes that the test is not whether the Veteran is precluded from all types of employment, such as sedentary employment, but whether such employment is realistically within the physical and mental capabilities of the claimant.  Given that the Veteran's primary training and work experience is in a non-sedentary field, that his education is limited to a high school diploma, and that medication side effects further impair his ability to perform even sedentary employment tasks, the Board resolves all reasonable doubt in the Veteran's favor and determines that a TDIU rating is warranted.  38 U.S.C.A. §§ 5107(b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  Accordingly, the appeal is granted.


ORDER

Entitlement to a total disability rating based on individual unemployability by reason of the service-connected disabilities is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


